08/18/2021



                                                                                           Case Number: DA 21-0360




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 21-0360

ELGIN FABER and COLLEEN FABER,

            Plaintiffs and Appellants,

      v.                                              ORDER OF MEDIATOR APPOINTMENT

KEITH RATY, COLLEEN RATY, et al,

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Glenn Edward Tremper, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this August 18, 2021.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Michael Francis McGuinness, Gregory J. Hatley, Glenn Edward Tremper